COURT OF APPEALS FOR THE
                                  FIRST DISTRICT OF TEXAS AT HOUSTON

                                         NOTICE OF ORDER ON MOTION

Cause number:             01-12-00187-CV
Style:                    Thomas Davis
                          v Discount Tire Co. of Texas, Inc., Dill Air Controls Products, LLC and Bridgestone
                          Americas Tire Operation LLC.
Date motion filed*:       February 21, 2013
Type of motion:           Motion for extension of time to file reporter’s record
Party filing motion:      Appellant
Document to be filed:     Reporter's record



          Appellant’s motion for extension of time to file the reporter’s record is dismissed as moot. The
          court reporter has notified this Court that no record was taken.




Judge's signature: /s/ Michael Massengale
                   Acting individually        Acting for the Court


Date: February 28, 2013




November 7, 2008 Revision